DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 29-31 in the reply filed on 16 August 2022 is acknowledged.
Group II, claims 14-28 are hereby withdrawn as a non-elected group.
Priority
Provisional Application 62/888,757 filed on 19 August 2019, is acknowledged.
Claim Status
Claims 1-31 are currently pending.
Claims 14-18 are currently withdrawn.
Claims 1-13 and 29-31 are being examined in this office action.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 12/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
112(a) rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, and 12- are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The instant claim recites a probiotic bacterium that has been transformed with a DNA construct. However, as claimed there is insufficient support in the specification to provide evidence that shows possession of the entirety of potential embodiments encompassed by these claims. 
The instant specification recites Lactococcus and Lactobacillus genus as potential delivery systems for an antimicrobial peptide. However, the specification provides only one workable example of the claimed invention that includes Lactococcus lactis. No other evidence to demonstrate embodiments that utilize any other species/genus of bacterium is provided. However, as currently written, the claimed invention can embody any probiotic bacterium including but not limited to all Lactococcus and Lactobacillus strains as well as other probiotic genus/strains (i.e. Bifidobacterium).
Possession of Lactococcus lactis is demonstrated, thus providing reasonable evidence to suggest that possession of other embodiments using the Lactococcus genus is feasible. However, there is no evidence provided to support the possession of embodiments including any other species/genus. 
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)”. See MPEP 2163.05(b).
112(b) rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "wherein the acceptable excipient or carrier is edible". There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-4, 7-8, and 10 and are rejected under 35 U.S.C. 103 as being unpatentable over Volzing et al (ACS Synth. Biol. 2013, 2, 643−650) in view of Shi et al (US2008/0170991, IDS).
The instant claims are directed to a probiotic bacterium that has been transformed to comprise a DNA construct expressing a guided antimicrobial peptide, wherein the sequence coding for the guided antimicrobial peptide comprises the sequence coding for an antimicrobial peptide fused to the sequence coding for a guide peptide that binds to a protein of the target bacterium.
Volzing teaches an antimicrobial peptide (AMP) delivery system that utilizes a modified Lactococcus lactis  to deliver an antimicrobial peptide to a targeted gram-negative bacterium (addressing claim 1; introduction pg 644, col 1 para 3). The AMP as taught by Volzing is further modified by fusing the AMP (in this case either A3APO or alyteserin; addressing claim 7 and 10) to a signal peptide (Usp45) to direct secretion of the AMP towards the targeted bacterium (addressing claims 1-4 and 7 ;pg. 645 “construction of recombinant L. lactis” section first para). Although the sequence for alyteserin may not be identical to the instantly claimed sequence, the alyteserin as taught by Volzing was able to effectively inhibit the growth E. coli (pg. 645, “E. coli Growth Inhibition by Alyteserin” section), demonstrating the antimicrobial properties of the peptide. Therefore, one skilled in the art would conclude that the alyteserin used by Volzing is an obvious variant of the claimed AMP as it is able to perform antimicrobial activity towards a gram-negative bacterium in a similar fashion as the instantly claimed AMP. 
Volzing does not teach to the target bacterium being Helicobacter pylori, nor does it teach to the guide peptide binding to the targeted bacterium. Volzing also does not teach acceptable excipient/carriers for the probiotic nor to the probiotic being edible. 
Shi teaches on various embodiments of AMPs that are designed to selectively target a bacterium that comprises a targeting peptide linked to an antimicrobial peptide (pg. 1, para 0006) in which the targeting (guide) peptide will bind to its target bacterium (pg. 4, para 0041; addressing claim 1) . Shi also teaches H. pylori to be among the various bacteria that can be targeted by a guided AMP (Pg. 8, para 0079; addressing claim 8) as well as a variety of acceptable carriers  (pg. 6, para 0066; addressing claim 12), and formulations for oral consumption (pg. 9, para 0089; addressing claim 13). 
One of ordinary skill in the art would find it obvious to modify Lactococcus Lactis with a guided AMP to target a specific pathogenic bacterium. As Volzing teaches that L. Lactis is able to survive in the GI tract of both humans and animals and has proven as a reliable host for engineered genetic tools such as those described in Shi (pg. 644 col 1, para 2). One of ordinary skill in the art would conclude that they could modify Lactococcus lactis as an expression vector for a guided AMP with reasonable expectation of success.
Thus , the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.
Claims 5-6, 9, 11, and 29-31  and are rejected under 35 U.S.C. 103 as being unpatentable over Volzing et al (ACS Synth. Biol. 2013, 2, 643−650) in view of Shi et al (US2008/0170991, IDS) as applied to claims 1-4, 7-8, and 10 in further view of Satoh et al (Thrombosis Journal 2013, 11:23, IDS).
Volzing in view of Shi renders obvious a probiotic bacterium that has been modified  to comprise a DNA construct expressing a guided antimicrobial peptide. 
Volzing in view of Shi does not teach of the guide peptide to be multimerin-1.
Satoh teaches that VacA is a vacuolating cytotoxin of H. pylori (see introduction, col 2). Through experimentation Satoh was able to identify multimerin-1 (a protein critical in platelet adhesion) to be a binding target for VacA (see, pg 6 col 2, last 3 lines – pg 7 col 1 first para) .
It is obvious that multimerin-1 can be a potential guiding peptide for a AMP targeted towards H. Pylori. Shi describes a targeting peptide to be any suitable peptide which recognizes or binds to a target (i.e. microbial organism) (pg. 3, para 0035) one skilled in tin the art would reasonably conclude that multimrrin-1 could be used as a target peptide towards H. pylori as multimerin-1 is a known binding target for the H. pylori cytotoxin VacA. 
Therefore, as previously stated one skilled in the art would find it obvious to modify Lactococcus Lactis with a guided AMP to target a specific pathogenic bacterium using the methods of Volzing and Shi. One skilled in the art using the teachings of Satoh could also conclude that using a binding target for the virulence factor of H. pylori would be an ideal target when developing a guided AMP specifically to target H. pylori.
Thus , the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.
Conclusion
No claim allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYSHONDA PATRICE LEWIS whose telephone number is (571)272-1840. The examiner can normally be reached M-Th 8AM-5PM Every other Fri 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571) 272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYSHONDA PATRICE LEWIS/Examiner, Art Unit 1651                             
/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651